 In the Matter of LOCKHEED AIRCRAFT CORPORATION, EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCALUNION 11, A. F. L.1 PETITIONERCases Nos. 21-R-4908 and 21-RC-800.-Decided November 14, 1949DECISIONANDORDERUpon a separate petition and motion 2 duly filed, a consolidatedhearing in these cases was held before Eugene M. Purver, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the,entire record in the case, the Board makes the following :FINDINGS OF FACTThe Employer is engaged in commerce within the meaning of theNational Labor Relations Act.The Petitioner and International Association of Machinists,DistrictLodge 727,hereinafter called the Intervenor,are labor organizationsclaiming to represent employees of the Employer.THE QUESTION CONCERNING REPRJISENTATIONThe petition in Case No. 21-RC-800 was filed on April 19, 1949.The Intervenor urges as a bar to this petition its current contract withthe Employer.On June 16, 1947, the Employer and Intervenor en-tered into a contract to remain in force for a period of 2 years, andfrom year to year thereafter, unless notice of a desire to modify theagreement was given not less than 15 days before June 15, 1949, orany subsequent anniversary date.We find that the petition havingbeen filed before the automatic renewal date of the 1947 contract, wasIThe name of the Petitioner appears as amended at the hearing.2 On motion of the Petitioner,the record in Case No.21-R-4028 was reopened in orderto consider further the alleged supervisory status of electrician maintenance leadmen, whichcategory was excluded from the appropriate unit in a certification issued by the Board.78 NLRB 1064.This reopened hearing was consolidated with the hearing in Case No.21-RC-800.87 NLRB No. 8.40 LOCKHEED AIRCRAFT CORPORATION41timely filed, and is not barred by that contract; or by any renewalthereof.3We find, therefore, that a question affecting commerce exists con-cerning the representation of employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.THE ALLEGED APPROPRIATE UNIT(a) The leadmen in Case No. 21-R-4028As indicated in footnote 2 above, the record in Case No. 21-8-4028was reopened upon Petitioner's motion to take additional testimonyregarding the supervisory status of electrician maintenance leadmen.In the original Decision and Direction of Election in this case theBoard stated : 4Although the inclusion of the electrician leadmen in the unitwas opposed on other grounds, none of the parties sought theirexclusion on the ground that they are supervisors.However,evidence was adduced at the hearing that the leadmen work withsmall multi-craft groups and assign work to the members ofthese groups on the basis of their special capabilities; that theymake reports to higher supervision on the performance of theother employees in their groups, as well as on the completion ofparticular tasks; and that they effectively recommend wage in-creases and promotions for such other employees.We, accord-ingly, find that they are supervisors and shall exclude them fromthe unit.At the present hearing, as at the original hearing, all the partieswere in agreement that the electrician maintenance leadmen are notsupervisors.However, the evidence adduced at the present hearingconfirms the previous findings, quoted above, that the leadmen workwith small 5 multi-craft groups, assign work to the members of thesegroups on the basis of their special capabilities, and that the leadmenmake reports to higher management on the performance of themembers of their group.The evidence shows further that the lead-men are hourly paid, while supervisors generally are paid on a salarybasis; that the leadmen receive 6 to 10 cents more per hour than thejourneyman electrician rate; and that they interpret to the membersof their groups the instructions that the leadmen receive from theirown supervisors in the form of shop orders and blueprints.While the8The Intervenor contended that under Section 8(d) (1) of the amended Act the petitionin'21-RC-800 was required to be filed 60 days before the termination date of the existingcontract,and that this requirement was not met.However, Section 8 (d) (1) does notcreate a new 60-day "Mill B" date.Manhattan Coil Corporation,79 NLRB 187.4 77 NLRB 507.5 The number in each group ranges from 2 to 28. In most cases the number is about 10. 42DECISIONSOF NATIONALLABOR RELATIONS BOARDleadmen may deviate from the blueprints in minor respects, they can-not make any major change without consulting their supervisors.The two witnesses who testified at the present hearing as to the dutiesof leadmen,s stated further that leadmen had no power effectively torecommend wage increases or promotions for other employees, orotherwise to affect their status.'Leadmen do not have the same vaca-tion or sick leave benefits as are enjoyed by supervisors generally, andwhile supervisors in general wear oval badges, the leadmen wear thesame round badges as the production workers.They spend part oftheir time in working with the members of their crew, using the toolsof their trade.They do not attend meetings regularly held by theEmployer for supervisors.They may request the assignment of addi-tional men to their crews, but have no power to assign members oftheir crews to other crews or departments, or to determine which oftwo jobs shall be done first, or to determine the qualifications of theirsubordinates.Upon the entire record we find that the electrician maintenanceleadmen are not supervisors.(b)The electronics electricians in Case No. 21-RC-800The Petitioner in Case No. 21-RC-800 represents a unit of main-tenance electricians.It now seeks to sever a unit of electronicselectricians, excluding supervisors above the rank of leadmen, fromthe existing contract unit of production and maintenance employeesat the Employer's Burbank, California, plant."These employees havebeen included in the general plant-wide writ, for which the Intervenorhas bargained since 1937.They are required to maintain the elec-tronics equipment B in the plant, such as spot welders, the public ad-dress system, the fire alarm system, automatic lathes, blueprint ma-chines, scales, and radios.The duties of the electronics electriciansin this respect are distinct from those of the maintenance electricians,who service the power and light distribution systems in the plant upto the point where they connect with the electronics equipment througha switch, plug or control panel.However, the electronics electriciansmay do the work of maintenance electricians in an emergency and inEBoth witnesses,Ted B.Crego and T. R. Maxey,were, themselves, electrician leadmen.7 In finding in its original decision in Case No.21-R-4028 that leadmen effectivelyrecommend wage increases and promotions for other employees,the Board relied on thetestimony of Robert J. Phelan,a leadman,who had formerly been a supervisor over leadmen,and who was called as a witness by the Petitioner.`8The position of the Intervenor and the Employer on this point was not directly statedin the record.However,it is inferred that the Intervenor opposes the severance of theelectronics electricians from the broader unit covered by its contract with the Employer.9 "Electronics equipment"was defined in the record as equipment controlled by anelectric current transmitted ordinarily through a vacuum tube or a gas, rather than througha wire conductor. LOCK$EED AIRCRAFT CORPORATION43servicing electronics equipment they perform certain operations, con-stituting about 10 percent of their work, which are also performed bymaintenance electricians in their own work, such as stripping, lugging,cutting, tinning, and grouping wires.The work of electronics elec-tricians requires specialized training in electronics.While a basicknowledge of electricity is necessary for this work, it may be done bypersons who do not have the skill or training of maintenance.electricians.b0The electronics electricians have no separate immediate supervision,but are under the same immediate supervision as other maintenancecrafts.A special area in the plant is reserved for their use, but about50 percent of their time is spent in work throughout the plant; theyare subject to special hazards from live wires.They use special test-ing and measuring devices peculiar to electronics, in addition to otherdevices used by the maintenance electricians.While their job de-scription states that they must possess such license or certificate as isrequired by law, the record is not clear whether electronics electriciansare in fact required to be licensed."'Employees doing the work of electronics electricians on a part-timebasis were classified as maintenance electricians until February 10, 1947,when, the volume of such work having increased to such an extent asto justify the assignment of employees thereto on a full-time basis,theEmployer established a separate classification of electronicselectricians.However, in the southern California airframe industry generallythere is rio separate classification of electronics electrician, such workbeing done by specially qualified maintenance electricians ; and noseparate units of electronics electricians have been established in theindustry in that area.Except for the emergency occasions referred to above, there is nowno overlapping of work or interchange between maintenance and elec-tronics electricians in the Employers' plant under consideration.The record also discloses that there are other employees in otherdepartments who work on electronics equipment and whose work islUOne of the Employer's electronics electricians testified that he had studied electronicsfor about 2 years, in addition to 3 or 4 years spent in learning the trade of electrician.Another stated that he had studied radio for a year in school and electronics out of schoolcontinuously during his 5 years of employment as an electronics electrician.He hadpreviously worked for the Employer for 4 years as a maintenance electrician.On theother hand, there was testimony that other electronics electricians had had no prior expe-rience as maintenance electricians, and that such experience was not necessary forelectronics work.11An ordinance of the city of Burbank,California,requires that maintenance electriciansbe licensed.See 77 NLRB 507, 509. The record herein, does not indicate, however,whether this ordinance applies to electronics electricians. 44DECISIONSOF NATIONALLABOR RELATIONS BOARDsimilar to that performed by the electronics electricians sought by thePetitioner.Without determining whether the electronics electricians constitutea craft, we find that, in view of the fact that the unit sought by Peti-tioner does not include all categories of persons employed by theRespondent in the maintenance of electronics equipment, such unit,apart from any other considerations, is too limited in scope to beappropriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act.We shall, accordingly, dismiss thepetition in Case No. 21-RC-800.ORDERUpon the basis of the entire record in Case No. 21-RC-800, theNational Labor Relations Board hereby orders that the petition filedtherein be, and it hereby is, dismissed.MEMBERSREYNOLDS andMURDOCK took no part in the considerationof the above Decision and Order.